TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JANUARY 9, 2020



                                       NO. 03-18-00817-CV


Appellants, Scott Freshour, Margaret McNeese, Timothy Webb, and Sherif Zaafran, M.D.,
            in their Official Capacities as Officers of the Texas Medical Board//
                    Cross-Appellant, Robert W. Van Boven M.D., D.D.S.

                                                  v.

                        Appellee, Robert W. Van Boven M.D., D.D.S.//
                  Cross-Appellees, Amy Swanholm and Christopher Palazola,
              in their Official Capacities as Officers of the Texas Medical Board




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
           REVERSED AND RENDERED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on December 7, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in that portion of the trial court’s order granting the plea to the jurisdiction as to

Amy Swanholm and Christopher Palazola; therefore, the Court affirms that portion of the trial

court’s interlocutory order. The Court further holds that there was reversible error in that portion

of the court’s order denying the plea to the jurisdiction as to Scott Freshour, Margaret McNeese,

Timothy Webb and Sherif Zaafran; therefore, the Court reverses that portion of the trial court’s

interlocutory order and renders judgment dismissing Dr. Van Boven’s claims against those
defendants. Dr. Van Boven shall pay all costs relating to this appeal, both in this Court and in

the court below.